Citation Nr: 1529730	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, major depressive disorder, personality disorder, and mood disorder.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to May 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional (RO) in Nashville, Tennessee.  The Veteran filed a timely notice of disagreement as to this decision and his claim was subsequently readjudicated in rating decisions dated in June 2008 and November 2008 in response to the receipt of additional evidence pertinent to the claim.  Thereafter, the Veteran perfected an appeal of the claim.  The RO in Albuquerque, New Mexico now has jurisdiction of the matter.

The Board's decision below has reopened the Veteran's claim seeking entitlement to service connection for a psychiatric disorder.  The reopened claim is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in October 2004, the RO denied to reopen the Veteran's claim seeking entitlement to service connection for a psychiatric disorder on the basis of new and material evidence having not been received.  

2.  Evidence received since the RO's October 2004 decision is new and material, and combined with VA's duty to assist, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Given the favorable outcome on the issue addressed herein, no conceivable prejudice to the Veteran could result in issuing this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Claims for service connection for psychiatric disorders, including posttraumatic stress disorder (PTSD), may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The medical evidence in this case reflects diagnoses of PTSD, major depressive disorder, personality disorder, and a mood disorder.  Thus, the Veteran's claim has been broaden to include consideration of all of his psychiatric diagnoses.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

By way of history, the Veteran's claim for service connection for a psychiatric disorder was first denied in a rating decision issued by the RO in October 1989, which the Veteran appealed to the Board.  The Board denied the claim in a January 1996 decision in which the Board determined that although PTSD had been diagnosed, the evidence was not sufficient to support the diagnosis as it did not indicate the in-service occurrence of the Veteran's claimed stressors related to his alleged combat service in the Republic of Vietnam.  In reaching this conclusion, the Board, in essence, accepted service records as evidence verifying the Veteran's temporary duty service in Vietnam; determined that the evidence did not show that he engaged in combat during such service; and found the Veteran's lay statements regarding his claimed combat stressors to be not credible and not sufficient to establish the occurrence of the claimed in-service events.  The Veteran did not appeal the January 1996 Board decision, and the decision is final based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Thereafter, the Veteran filed multiple applications to reopen the claim for service connection for a psychiatric disorder.  In an April 2002 rating decision, the RO determined new and material evidence had not been received to reopen the claim as the evidence did not corroborate the Veteran's claimed combat stressors.  In a May 2003 decision, the RO determined that new and material evidence had not been received, but then implicitly reopened and denied the claim on the merits; the RO determined that the evidence did not show that the Veteran's psychiatric diagnoses were manifested in or within a year of service or that they were aggravated or caused by service.  The Veteran did not appeal the April 2002 and May 2003 RO decisions. 

In an October 2004 rating decision, the RO again denied the Veteran's application to reopen the claim of service connection for a psychiatric disorder on the basis of new and material evidence having not been received.  The RO determined that although the Veteran submitted statements regarding his in-service stressors during his Vietnam service, the evidence still failed to show that he engaged in combat or indicate that his claimed stressors actually occurred.  Thus, the RO determined that the PTSD diagnosis of record was based on unverified stressors.  The Veteran did not appeal the October 2004 RO decision.  Under these circumstances, the October 2004 RO decision is final based on the evidence then of record and constitutes the last final disallowance of the Veteran's claim.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Since the prior denial, the regulations concerning PTSD have been modified.  Currently, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  Thus, the new and material evidence will be addressed in light of this new avenue for service connection.

Evidence received since the October 2004 RO decision includes the Veteran's March 2011 statement alleging that his currently diagnosed PTSD and depression are related to the following in-service incidents:  (1) feeling fearful during basic training at Lockland Air Force Base (AFB) when the base went on "red alert" following the start of the Cuban missile crisis; (2) guarding nuclear bombs during his first duty assignment with an air police squadron at Griffin AFB in Rome, New York; (3) witnessing the suicide of a friend and fellow service member, E.L, during his service at Griffin AFB; and (4) having to work standing on his feet for extended hours in harsh weather conditions during his service at Griffin AFB.  The Veteran also now claims that he has PTSD due to his fear of hostile military activity during his service in Vietnam.  This evidence was not of record in 2004, and is new.  It pertains to unestablished facts necessary to substantiate the claim of service connection for a psychiatric  disorder and raises a reasonable possibility of substantiating such claim.  Consequently, and in light of the "low threshold" standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claim of service connection for a psychiatric disorder is reopened.  


ORDER

New and material evidence having been submitted, the claim for service connection for a psychiatric disorder is reopened, and to that extent only, the appeal is granted.


REMAND

Having reopened the claim for service connection for a psychiatric disorder, the Board finds that additional development is needed in an attempt to verify the Veteran's in-service stressor regarding the suicide of fellow service member E.L. at Griffin AFB.  The RO has yet to take action in this regard.  Thus, the RO or the Appeals Management Center (AMC) should undertake appropriate action to attempt to verify the death of E.L, to including contacting the Veteran and requesting that he identify the date of the incident and provide any additional details that would assist in corroborating the event.  

The Board also concludes that a VA examination is warranted in this case to determine the etiology of all psychiatric disorders present during the period of the claim.  In this regard, the current medical evidence documents the Veteran's description of some of his in-service stressors during his Vietnam service in Vietnam and indicates that medical professionals have determined his PTSD to be "combat related" or related to military trauma.  However, these conclusions are not supported by sufficient medical rationale and do not clearly indicate whether the PTSD diagnosis is based on stressors related to the Veteran's fear of hostile military activity or any other verified in-service event.  Moreover, the evidence does not include an adequate medical opinion that addresses the etiology of his additional psychiatric diagnoses.  Because the medical evidence does not adequately address whether the Veteran's psychiatric disorders are related to his military service, a remand is required for the reopened claim in order to afford the Veteran a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

While on remand, the RO or the AMC must obtain all outstanding VA and private medical records identified as pertinent to the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must request from the Veteran a comprehensive statement containing as much detail as possible regarding the reported stressor involving the death of his friend E.L. during his service at Griffin AFB in Rome, New York, to include the date and location of the incident, E.L.'s rank and unit of assignment, and the names, ranks, and units of assignment or any other individuals involved in the incident.  The Veteran should also be directed to provide any additional details regarding his other claimed stressors that have not already been reported.  The Veteran must be advised to provide a 60-day window for the dates of the claimed events.  The RO or AMC must advise the Veteran that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because, without such details, an adequate search for verifying information cannot be conducted.  The Veteran must also be advised to submit any additional  verifying information that has not already been provided regarding the stressors he claims to have experienced in service, such as statements of fellow service members.  

2.  The RO or AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim that has not already been associated with the record.  Regardless of the Veteran's response, the RO or AMC must obtain and associate with the record all of the Veteran's outstanding VA treatment records.  All attempts to secure this evidence must be documented in the record by the RO or the AMC.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO or AMC must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO or AMC is unable to secure any of the identified records, the RO or AMC must notify the Veteran and (a) identify the information the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

3.  After completion of the development directed above, the Veteran must be afforded a VA examination to ascertain the nature and etiology of his claimed psychiatric disorder by an appropriate psychiatrist.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing must be conducted. The examination report must include a detailed account of all pathology found to be present.

The RO or AMC must specify for any psychiatrist stressors that it has determined are established by the record.  Regardless of the RO or the AMC's findings, the Veteran has alleged that he feared for his life during his temporary duty assignment in Vietnam in 1965 and 1966.  Following a review of the evidence of record and with consideration of the Veteran's statements, the psychiatrist must provide diagnoses for all psychiatric disorders found.  The psychiatrist must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  The examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to his military service.  If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO or AMC must implement corrective procedures.

6.  After completing the above actions, the RO or AMC must readjudicate the Veteran's claim.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.





	(CONTINUED ON NEXT PAGE)


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


